Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) filed on 11/12/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. This updated grounds of rejection are provided as necessitated by Applicant’s Amendments. Please refer to the rejection(s) below. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The following claim limitations are considered to invoke 112(f), with their corresponding structure found in the Specification as indicated below :
Claim 1:
a first displacement means and a second displacement means for producing relative movement between the workpiece and cutting wheel (Specification Page 14, lines 11-23)
a workpiece positioning device (Specification Page 8, lines 6-17)
a clamping means (Page 15, lines 1-5)
a first mechanical rotating means (Page 8, lines 6-13)
a lifting mechanism (page 14, lines 5-9)
Claim 2:
a second mechanical rotating means (Page 15, lines 9-13 and Page 16, lines 26-32)
Claim 13:
one or more manual control elements for manually driving (Page 10, lines 7-12; Page 17, lines 12-20)
Claim 16:
fixing means (Page 16, lines 8-15)
a clamping means (Page 15, lines 1-5 and Figure 16)
a first mechanical rotating means (Page 8, lines 6-13)
a second mechanical rotating means (Page 15, lines 9-13 and Page 16, lines 26-32)

Claim 17:
a clamping means (Page 15, lines 1-5 and Figure 16)
means for mechanically positioning the workpiece or the cutting wheel along a first translation direction and means for mechanically positioning the workpiece or cutting wheel along a second translational direction:  (Specification Page 8, lines 6-17; Page 15, lines 9-13 and Page 16, lines 26-32)
a lifting mechanism (page 14, lines 5-9)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 1, the following limitations A-C create a conflicting and indefinite claim scope:
A) a first displacement means to displace the work table or the cutting wheel in a first direction in the xz-plane 
B) a second displacement means to displace the work table or the cutting wheel in a second direction in the xz-plane
C) wherein i) the work table comprises a two-dimensional xz-translational mechanism or ii) the work table is configured to be displaceable in the first direction and the cutting wheel is displaceable in the second direction
Based on limitation C, there cannot be an optional scope wherein the work table isn’t displaceable by the first and second displacement means, i.e. negating the ‘or’ of limitations A and B. 
Regarding claims 2-11 and 13-15, please amend all dependent claims to reflect the same preamble of the independent claim 1 in order to clarify the scope of the claims. 
Several dependent claims recite structures which do not have antecedent basis. Specifically, the claim limitations directed towards “the second rotation axis” do not have antecedent basis. Any claim recitations directed towards any rotational axes established in present claim 1 include: “a first rotation axis” of the first mechanical rotating means for Claim 3, 4, and 7 recite “the second rotation axis” without antecedent basis. 
The following claims were found to have additional issues which render the scope of the claims indefinite:
Claim 8: “the second stepping motor” does not have antecedent basis. Claim 7, from which claim 8 depends from, only recites “a first stepping motor”. 
Claim 11: “the flexibly routed supply lines” does not have sufficient antecedent basis. 
Claim 14: “the one or more manual control elements” does not have antecedent basis. 
Claim 13: “the second mechanical rotating means” does not have antecedent basis. 
Regarding claim 15, the amendments submitted recite claim 15 as depending from claim 12, however claim 12 is cancelled. Examiner is interpreting the dependency of claim 15 to depend from claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Coleman (US 9821426).
Regarding claim 16, Coleman discloses a workpiece positioning device for being fixed to a work table of a cutting machine (wherein Examiner is recognizing the cutting machine as an intended use of the subcombination of the workpiece positioning device, i.e. the cutting machine is the intended space in which the fixing device occupies; wherein Coleman teaches an apparatus of drilling and milling in Col. 1, lines 12-21), comprising: 
fixing means for rigidly clamping the workpiece positioning device to the work table of the cutting machine (wherein the holder 143 is fixable on the adapter plate 170; see also Figure 1 regarding the fixture 30 attached to the apparatus; see also Col. 6, lines 5-30);
a clamping means clamping a workpiece (please refer to Figures 1 and 2, as well as clamping shown in Figure 10 within holder 143); and
a first mechanical rotating means for rotatably positioning the workpiece clamped in the clamping means about a first rotation axis prior to or between performing separating cuts in order to make the separating cuts in different rotational positions without manually re-clamping the workpiece (wherein there is a first rotation axis 120 depicted within Figure 2, fixable by the indexing plate 140 and pointer 140), wherein the first mechanical rotating means includes a fixing plate and a rotary housing (see plate 140 and element 400, as well as rotational support in Figure 2), wherein the fixing plate is releasably clampable onto the work table and the rotary housing is mounted for rotation about the fixing plate such that for rotatably positioning the workpiece about the first rotation axis, the rotary housing is rotated about the fixing plate (wherein the base unit 260 provides support for the rotation of indexer disk 140 and workpiece holder 143; wherein ; and
a second mechanical rotating means for rotatably positioning the workpiece clamped in the clamping means about a second rotation axis (110, see Figure 2) perpendicular to the first rotation axis prior to or between performing separating cuts (wherein the functional language of the separating cuts is recognized herein as intended use, and wherein the invention of Coleman is used to control the rotational position of a workpiece within an apparatus using tool 70, such that a user may set the positioning angle and use at a subsequent operation; see also Col. 4, lines 50-59), wherein the second mechanical rotating means is coupled to the rotary housing of the first mechanical rotating means (wherein the rotating body of manufacturing fixture 30, shown in in Figure 2, is coupled to the body which rotates about axis 120).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, 13, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yui (US 7056189) in view of Fujisawa (US 9631745), Coleman (US 9821426), and in further view of Niemeyer (US 20130273811). 
Regarding claim 1, Yui discloses a wet abrasion cut-off machine using a rotating abrasive cutting wheel (3) for making separating cuts in a workpiece in a closable working space comprising:
an abrasive cutting wheel and a drive motor for driving the cutting wheel (see grinding wheel 3 and Col. 1, lines 33-45 disclosing a cutting operation of the grinding wheel);
coolant nozzle for cooling the cutting wheel and the workpiece when performing the separating cuts (see nozzle 30, Figure 3)
a work table for fixing the workpiece to be processed, the work table defining an xz-plane (worktable 4);
a first displacement means to displace the work table or the cutting wheel in a first direction in the xz-plane for producing a relative displacement between the workpiece (2) and the cutting wheel (3) in the first direction in the xz-plane in order to position the workpiece for separating cuts with the cutting wheel in the first direction in the xz-plane relative to the cutting wheel (please refer to the X and Z axes of movement of the worktable 4 shown in Figure 4 and disclosed in Col. 1, lines 33-41);
a second displacement means to displace the work table or the cutting wheel in a second direction in the xz-plane for producing a relative displacement between the workpiece (2) and the cutting wheel (3) in the second direction in the xz-plane perpendicularly to the first direction in order to position the workpiece for separating cuts with the cutting wheel in the first and second directions in the xz-plane relative to the cutting wheel (please refer to the X and Z axes of movement shown in Figure 4, i.e. two directions which are perpendicular to one another);
wherein i) the work table comprises a two-dimensional xz-translational mechanism (please see Figure 4; wherein the worktable is displaced in both the x and z directions) or ii) the work table is configured to be displaceable in the first direction and the cutting wheel is displaceable in the second direction, in order to accomplish two-dimensional translation relative positioning in the xz-plane between the cutting wheel and the workpiece (please see Figure 3B and Figure 4); 
a workpiece positioning device releasably clamped onto the work table (see Col. 6, lines 1-4) and including 
a clamping means (see chuck 6) for clamping the workpiece
a lifting mechanism (lifting/lowering unit 12, Figure 5) for setting the cutting wheel on the workpiece in a y-direction perpendicularly to the xz-plane  (Col. 1, lines 41-46) for performing separating cuts in the workpiece using the cutting wheel by introducing the rotating cutting wheel into the workpiece in an advancement direction perpendicular to the rotation axis of the cutting wheel (see pathway in Figure 3B as well as Col. 2, lines 33-46 disclosing the cutting start point position system), while the separating cut with the cutting wheel is made through grinding or abrasive removal of the material of the workpiece (wherein Col. 3, lines 50-56 disclose the grinding wheel spindle is lifted and lowered in the vertical direction with respect to the surface of the work table and grinding wheel 3 is rotatable; please also refer to Figure 5 regarding the vertical movement and rotational axis, as well as Figure 3B regarding the pathway of the tool; wherein Col. 6, lines 1-12 disclose the cut in the workpiece; wherein Examiner recognizes the language of separating cuts as functional in regards to the apparatus, wherein the apparatus is capable of performing the claimed function as the grinding wheel cut amount is adjustable, see Col.5 , lines 55-67, and computer controlled; wherein the Yui also discloses a variety of types of grinding in Col. 6, lines 39-60, including grinding which is between two workpieces with a gap or groove therebetween; furthermore, the apparatus is disclosed as performing ; and 
a program controller (NC control device 44) that controls the first and second displacement means (see Col. 5, lines 4-12) and that is configured to automatically control the relative displacement in the first and second directions prior to and between separating cuts, such that a plurality of separating cuts at different positions in the xz-plane and are successively controlled automatically, allowing to execute separation tasks in the form of separating a plurality of sample portions from the workpiece with separating cuts at different angles with different cuts effected automatically, such that a workpiece is a test specimen (wherein the NC control device 44 is used to control the operational paths of the cutting wheel 3, please refer to Figure 3b; wherein the functional language as required of the program controller is within the prior art, as the relative movement between the workpiece and cutting wheel 3 takes place in the x and z directions with the infeed of wheel in the y direction; wherein Yui also discloses that there is programming of the pathways, including dogs, switches, and limits signals which alter the operational parameters in alternate and continuous patterns, see Col. 2, lines 6-30; see also Col. 3, lines 3-13 and 25-46 regarding the regulating mechanism).
	However, Yui discloses the presence of only one nozzle (30), i.e. nozzles in the plural form of the claimed invention. 
However, from the same or similar field of endeavor, Fujisawa (US 9631745) teaches a plurality coolant nozzles in a grinding or cutting device; see at least Col. 7, lines 54-57 disclosing a part of nozzles (57) on either side of cutting blade (56). 

	However, Yui as modified above does not explicitly teach that the workpiece positioning device incorporates a rotating means. Specifically, modified Yui does not explicitly teach a first mechanical rotating means for rotatably positioning the workpiece clamped in the clamping means about a first rotation axis prior to or between performing separating cuts, wherein the first rotation axis is perpendicular to the xz-plane; wherein the program controller as taught above is configured to control the rotation of the workpiece about the first axis, and with different rotational positions of the workpiece.  
	However, from the same or similar field of endeavor, Coleman teaches a first mechanical rotating means for rotatably positioning the workpiece clamped in the clamping means about a first rotation axis prior to or between performing separating cuts, wherein the first rotation axis is perpendicular to the xz-plane; wherein the program controller as taught above is configured to control the rotation of the workpiece about the first axis, and with different rotational positions of the workpiece (please see rotational axes 110 and 120 of the workpiece clamp in Figure 2; wherein these rotations take place adjacent to the machine 10 and tool 70, i.e. in .
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the workpiece clamping fixture (30) of Coleman for the chuck (6) of modified Yui. One would be motivated to do so in order to provide additional manufacturing flexibility in the form of a multi-axis holder; the additional flexibility allows a user to position a workpiece at a desired angle relative to the tool in a numerically controlled operation, wherein the indexing advantages of Coleman allow for accurate and repetitive positioning (Col. 1, lines 35-58). This removes the difficult action of removing the workpiece to replace or reconfigure the workpiece holder at a desired orientation, as the workpiece holder is able to do so via indexed rotation (Col. 2, lines 3-14). This reduces the possible inaccuracies during the machining process, thus avoiding complexities and expenses (Col. 2, lines 14-17). 
	However, modified Yui does not explicitly teach that the apparatus is contained within a machine housing. Specifically, modified Yui does not explicitly teach a closed working space, a machine housing accommodating the cutting wheel, the work table, and the workpiece positioning device, wherein the machine housing comprises a covering hood closing the working space while the separating cuts are made and allowing a user to access the workpiece positioning device and the workpiece prior to and after making the separating cuts, and executing tasks when the hood is closed. 
a machine housing accommodating the cutting wheel, the work table, and the workpiece positioning device, wherein the machine housing comprises a covering hood closing the working space while operating and allowing a user to access the workpiece positioning device and the workpiece prior to and after operating (please refer to the housing and interior chamber 116, closable by safety doors 118 in Figure 1; wherein the tool on turret 108 and workpiece holding chucks 110, 112 are contained within the chamber 116; wherein [0038] teaches that the user is present during operation, i.e. therein providing access to a user through doors 118).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the housing chamber of Niemeyer into the invention of modified Yui. One would be motivated to do so in order to prevent injury to a user and reduce interference during operation of the numerically controlled machine, thus increasing accuracies and mitigating costs cause by operator errors [0038]. 
	Regarding claim 2, the combination of modified Yui as applied above teaches the claim invention, and wherein the first mechanical rotating means includes a plate releasably clamped onto the work table, and a rotary housing rotatable with respect to the plate, and wherein the workpiece positioning device comprises a second mechanical rotating means rigidly connected to the rotary housing of the first mechanical rotating means via a dovetail guide (wherein the combination statement of claim 1 teaches this; please refer to Coleman: Col.2 , lines 28-35 regarding a release state; see also Col. 5, lines 45-65 regarding the structures configured to adapt .
Regarding claim 3, the combination of modified Yui as applied above teaches the claim invention, and wherein the first rotation axis is perpendicular to the xz-plane, or the second rotation axis is parallel to the xz-plane or the first rotation axis is perpendicular to the xz-plane and the second rotation axis is parallel to the xz-plane (wherein the combination statement of claim 1 teaches this; please refer to Coleman Figures 1 and 2 regarding the rotational axes and disposition in regarding to the x z plane of modified Yui).
Regarding claim 4, the combination of modified Yui as applied above teaches the claim invention, and wherein the first mechanical rotating means, or the second mechanical rotating means, or both the first and the second mechanical rotating means allow the workpiece to be rotated by at least 90° about the first and second rotation axes, respectively (please see Coleman: Col. 6, lines 10-16 regarding a 350 degree rotational ability). 
Regarding claim 6, the combination of modified Yui as applied above teaches the claim invention, and wherein the first mechanical rotating means includes a fixing plate clamped in grooves of the work table by means of clamping elements (please refer to Figures 1 and 2 of Coleman regarding the clamped grooves on the table beneath mechanism 30; wherein there are multiple rotational axes, see Figure 2, provided with an indexing plate 140, workpiece holder 143, adapter base 170, base unit 260, base member 250; see also Col. 6, lines 25-37).
Regarding claim 7, the combination of modified Yui as applied above teaches the claim invention, and wherein the workpiece positioning device comprises a stepping motor and a worm gear driven by the stepping motor, for rotatably positioning the workpiece clamped in the clamping device about the first rotation axis, the second rotation axis, or both the first and second rotations axes (wherein the combination statement of claim 1 teaches this; please refer to Col. 1, lines 50-60 of Yui disclosing the hydraulic drive, linear motor drive, stepping motor, ball screw and servo motor, provided to move the work table elements, wherein the rotational positioning of the numerically controlled adapter base of Coleman is implemented into the existing movement system of Yui, i.e. the combination of prior art references teaches the claim limitation).
Regarding claim 8, the combination of modified Yui as applied above teaches the claim invention, and wherein the workpiece positioning device comprises a fixing plate and a rotary housing, wherein the fixing plate is releasably clampable to the work table and the rotary housing is mounted for rotation about the fixing plate such that for rotatably positioning the workpiece about the first rotation axis (please refer to the structures of Coleman, wherein there is provision for rotation about two axes, see Figure 2; wherein there is securement mechanism which adjusts to a fixed state, see Col. 6, lines 1-24), the rotary housing is rotated about the fixing plate in particular together with the first stepping motor, or the second stepping motor, or both the first stepping motor and the second stepping motor (wherein the combination statement of claim 1 teaches this; please refer to Col. 1, lines 50-60 of Yui disclosing the hydraulic drive, linear motor drive, stepping motor, ball screw and .
Regarding claim 9, the combination of modified Yui as applied above teaches the claim invention, and wherein the workpiece positioning device comprises supply lines which are routed so as to be flexible about the y-direction perpendicular to the xz-plane (wherein Yui discloses the drive mechanisms including a hydraulic drive in at least Col. 5, lines 5-12; wherein there is provision for electrical wirings within the housing of the combination of modified Yui; see at least the vibrational sensors of Yui and [0067] of Niemeyer disclosing the electrical communications provided in the housing).
Regarding claim 10, the combination of modified Yui as applied above teaches the claim invention, and wherein the second mechanical rotating means comprises a drive plate and a quick-change plate attached to the drive plate and having a quick-latch receptacle to receive quick-release spigots of a connection plate of the clamping means, such that the second mechanical rotating means is adapted for fixing different clamping means to the workpiece positioning device (wherein the combination statement of claim 1 teaches this; please refer to Coleman, Figures 1-4 regarding the clamping element 143, indexing plate 140, securement mechanism described in Col. 7, lines 1-15, as well as different types of work holders able to attached to fixture 30 by changing adapter plate 170, described in Col. 5, lines 34-55)
Regarding claim 11, the combination of modified Yui as applied above teaches the claim invention, and wherein the machine housing also accommodates the flexibly routed supply lines (wherein Yui discloses the drive mechanisms including a hydraulic drive in at least Col. 5, lines 5-12; wherein there is provision for electrical wirings within the housing of the combination of modified Yui; see at least the vibrational sensors of Yui and [0067] of Niemeyer disclosing the electrical communications provided in the housing).
Regarding claim 13, the combination of modified Yui as applied above teaches the claim invention, and further comprising one or more manual control elements for manually driving at least one of the first displacement means or the second displacement means (please refer to Yui disclosing the operation panel in Col. 4, lines 11-20, provided with switch 8a and generator button 8b) and at least one of the first mechanical rotating means or the second mechanical rotating means so as to be able to manually set desired separating cuts (please refer to the indexer disk 140 and securement mechanism 400 of Coleman, described in Col. 7, lines 44-47).
Regarding claim 14, the combination of modified Yui as applied above teaches the claim invention, and wherein, for programming the desired separating cuts, the starting position in at least one of the first direction or the second direction in the xz-plane and with respect to at least one of the first rotational position of the workpiece or the second rotational position of the workpiece for the respective separating cut is set manually using the one or more manual control elements (please refer to the operating panel 8 of Yui with switch 8a, wherein the combination of claim 1 also included the manual indexing positioner 400 of the indexing plate 140), and is stored, and the associated separating path and optionally further separation parameters are programmed into the program controller as numerical values (please refer to Yui, wherein the numerical control device 44 is programmed and provides path of Figure 3b; see also Col. 1, line 61-Col. 2, line 5 regarding the RAM and ROM storing the program).
Regarding claim 17, Yui discloses a wet abrasion cut-off machine using a rotating abrasive cut-off wheel (3) for making separating cuts in a workpiece in a closable working space, and comprising:
an abrasive cut-off wheel and a drive motor for driving the cutting wheel (see grinding wheel 3 and Col. 1, lines 33-45 disclosing a cutting operation of the grinding wheel);
coolant nozzle for cooling the cutting wheel and the workpiece when performing the separating cuts in the closed working space (see nozzle 30, Figure 3)
a clamping means (chuck 6) for clamping the workpiece;
means for mechanically positioning the workpiece (2) along a first translational direction in an xz-plane, when the workpiece is clamped in the clamping means on top of a work table (please refer to the X and Z axes of movement of the chuck 6 on worktable 4 shown in Figure 4 and disclosed in Col. 1, lines 33-41);
means for mechanically positioning the workpiece or the cutting wheel along a second translational direction in the xz-plane perpendicularly to the first direction (please refer to the X and Z axe of movement shown in Figure 4, i.e. two directions which are perpendicular to one another), when the workpiece (2) is clamped in the clamping means (6) on top of the work table (40, for producing a relative displacement between the workpiece and the cutting wheel in the first and the second direction (please refer to the X and Z axes of movement provided in Figure 4);
wherein i) the workpiece is translated along the first and second translational directions (please see Figure 4; wherein the worktable is displaced in both the x and z directions) or ii) the workpiece is translated along the first translational direction and the cutting wheel is translated along the second translation direction,
a lifting mechanism (lifting/lowering unit 12, Figure 5) for setting the cutting wheel on the workpiece (Col. 1, lines 41-46) to perform separating cuts in the positioned workpiece using the cutting wheel, by introducing the rotating cutting wheel into the workpiece in an advancement direction perpendicular to the rotation axis of the cutting wheel (see pathway in Figure 3B as well as Col. 2, lines 33-46 disclosing the cutting start point position system), while the separating cut with the cutting wheel is made through grinding or abrasive removal of the material of the workpiece (wherein Col. 3, lines 50-56 disclose the grinding wheel spindle is lifted and lowered in the vertical direction with respect to the surface of the work table and grinding wheel 3 is rotatable; please also refer to Figure 5 regarding the vertical movement and rotational axis, as well as Figure 3B regarding the pathway of the tool; wherein Col. 6, lines 1-12 disclose the cut in the workpiece; wherein Examiner recognizes the language of separating cuts as functional in regards to the apparatus, ; and 
a program controller (NC control device 44) that controls the first and second displacement means (see Col. 5, lines 4-12) and that is configured to automatically control the relative displacement in the first and second directions prior to and between separating cuts, such that a plurality of separating cuts at different positions in the xz-plane of the workpiece are successively controlled automatically, allowing to execute separation tasks in the form of separating a plurality of sample portions from the workpiece with separating cuts at different angles with different cuts effected automatically, such that a workpiece is a test specimen (wherein the NC control device 44 is used to control the operational paths of the cutting wheel 3, please refer to Figure 3b; wherein the functional language as required of the program controller is within the prior art, as the relative movement between the workpiece and cutting wheel 3 takes place in the x and z directions with the infeed of wheel in the y direction; wherein Yui also discloses that there is programming of the pathways, including dogs, switches, and limits signals which alter the operational parameters in alternate and continuous patterns, see Col. 2, lines 6-30; see also Col. 3, lines 3-13 and 25-46 regarding the regulating mechanism).
nozzles in the plural form of the claimed invention. 
However, from the same or similar field of endeavor, Fujisawa (US 9631745) teaches a plurality coolant nozzles in a grinding or cutting device; see at least Col. 7, lines 54-57 disclosing a part of nozzles (57) on either side of cutting blade (56). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Fujisawa as having an additional nozzle into the invention of Yui. One would be motivated to do so in order to provide additional water on both sides of the tool during operation (Col. 7, lines 64-67) for an even distribution of fluid. This modification would be recognized as using a known technique, i.e. an additional nozzle, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 
	However, Yui as modified above does not explicitly teach that the workpiece positioning device incorporates a rotating means. Specifically, modified Yui does not explicitly teach that the means for mechanically positioning the workpiece includes at least one rotation axis, wherein the at least one rotation axis is a vertical axis; wherein the program controller as taught above is configured to control the first rotating means, and the rotation of the workpiece about the first rotation axis, and with different rotational positions of the workpiece. 
	However, from the same or similar field of endeavor, Coleman (US 9821426) teaches positioning the workpiece includes at least one rotation axis, wherein the at least one rotation axis is a vertical axis; wherein the program controller as taught above is configured to control the first rotating means, and the rotation of the workpiece about the first rotation axis, and with different rotational positions of the workpiece (please see rotational axes 110 and 120 of the workpiece clamp in Figure 2; wherein these rotations take place adjacent to the machine 10 and tool 70, i.e. in analogous planes to the invention of Yui; wherein there are grooves 150 on the periphery of indexer disk 140 for orient the workpiece at different positions, see also Col. 3, lines 10-16, 26-36 and 41-46; Col. 4, lines 5-16; see also Figures 1 and 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the workpiece clamping fixture (30) of Coleman for the chuck (6) of modified Yui. One would be motivated to do so in order to provide additional manufacturing flexibility in the form of a multi-axis holder; the additional flexibility allows a user to position a workpiece at a desired angle relative to the tool in a numerically controlled operation, wherein the indexing advantages of Coleman allow for accurate and repetitive positioning (Col. 1, lines 35-58). This removes the difficult action of removing the workpiece to replace or reconfigure the workpiece holder at a desired orientation, as the workpiece holder is able to do so via indexed rotation (Col. 2, lines 3-14). This reduces the possible inaccuracies during the machining process, thus avoiding complexities and expenses (Col. 2, lines 14-17). 
	However, modified Yui does not explicitly teach that the apparatus is contained within a machine housing. Specifically, modified Yui does not explicitly teach a closable working space, a machine housing accommodating the cutting wheel, the work table, and the workpiece positioning device, wherein the machine housing comprises a covering hood closing the working space while the separating cuts are made and allowing a user to access the workpiece positioning device and the workpiece prior to and after making the separating cuts, and executing tasks when the hood is closed. 
	However, from the same or similar field of endeavor, Niemeyer teaches a machine housing accommodating the cutting wheel, the work table, and the workpiece positioning device, wherein the machine housing comprises a covering hood closing the working space while operating and allowing a user to access the workpiece positioning device and the workpiece prior to and after operating (please refer to the housing and interior chamber 116, closable by safety doors 118 in Figure 1; wherein the tool on turret 108 and workpiece holding chucks 110, 112 are contained within the chamber 116; wherein [0038] teaches that the user is present during operation, i.e. therein providing access to a user through doors 118).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the housing chamber of Niemeyer into the invention of modified Yui. One would be motivated to do so in order to prevent injury to a user and reduce interference during operation of the numerically controlled machine, thus increasing accuracies and mitigating costs cause by operator errors [0038]. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yui (US 7056189) in view of Fujisawa (US 9631745), Coleman (US 9821426), and Niemeyer (US 20130273811) as applied to claim 1 above, and in further view of Ferguson (US 20100257711). 
Regarding claim 15, the combination of modified Yui as applied to claim 1 above teaches the claim invention, and further comprising a measuring device for the cutting wheel, adapted to measure automatically or on user request between the separating cuts (please refer to the statement of claim 1 regarding the functional language of the separating cuts, as well as Yui: Figure 3B regarding the operation path), and wherein the setting and separating paths for the separating cuts still to be performed after the measurement are automatically adjusted by the program controller on the basis of the measured values (wherein Col. 5, lines 1-32 teaches of the vibrational sensor head 40 and monitor voltage device 42, wherein the control device 44 is connected via an I/O; wherein the comparison part of the control device 44 is used to adjust the operation based on instantaneous values, wherein the vibration signal is correlated to the interference area of the grinding wheel and the workpiece, see Col. 5, lines 42-54) .
However, modified Yui does not explicitly teach that these values and measurements include correlations to the diameter of the wheel (3). 
However, from the same or similar field of endeavor, Ferguson (US 20100257711) teaches a diameter measuring device for the cutting wheel, adapted to measure the diameter (wherein [0094] discloses that the tool station, i.e. the grinder of Ferguson uses a sensing device 210 that is operable for determining the diameter of a wheel 202, i.e. the grinder; the sensing device 210 is so positioned to detect the location of the wheel before the first grind is made, and this location is used by the numerical control system to properly locate the wheel for the desired processing; .	
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ferguson of measuring the diameter of the tool of modified Yui. One would be motivated to do so in order to properly locate the tool for the desired processing, in consideration of wear on the operating tool [0094-0095]. The position of a workpiece and an operating tool will determine the depth of cut or amount of material removed, and the position of the tool may be calibrated for the next operation [0089]. Furthermore, this increases overall precision and reduces the cost of a finished workpiece. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sudo (US 20110070807), see Abstract
Avila (US 4989372), see Abstract and Figure 1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/           Examiner, Art Unit 3723                                                                                                                                                                                             
/TYRONE V HALL JR/           Primary Examiner, Art Unit 3723